MEMORANDUM *
Cheryl Gausman appeals the summary judgment against her class action alleging that, under California Insurance Code Section 10369.6, insurer Prudential Insurance Company of America (“Prudential”) improperly reduced her disability benefits. We review a district court’s grant of summary judgment de novo. See Gulf USA Corp. v. Federal Ins. Co., 259 F.3d 1049, 1056 (9th Cir.2001). We affirm.
Because the parties are familiar with the factual and procedural history of this case, we will not recount it here.
Central to this appeal is whether California Insurance Code Section 10369.6 applies to group disability insurance. If the statute applies only to individual insurance, Prudential is not bound by the requirements of the statute when drafting provisions of Gausman’s group policy.
For the reasons stated in Twohey v. Lincoln Nat’l Life Ins. Co., 2001 WL 1539536 (9th Cir. Dec.5, 2001), we find that California Insurance Code Section 10369.6 does not apply to group insurance.
We need not reach the remaining questions tendered in the appeal because none of them survives Gausman’s failure to establish that Prudential’s group insurance *865policies violate Section 10369.6 of the Insurance Code.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.